DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/15/2021 has been entered.

Response to Amendment
The status of the claims as of the response filed 12/15/2021 is as follows: 
Claims 2, 5-6, 11-12, and 17-18 remain cancelled. Claims 1, 9, and 15 are currently amended. Claims 3-4, 7, 13, and 19 are as previously presented. Claims 8, 10, 14, 16, and 20 are original. Claims 21-26 are new.
Applicant’s Remarks filed 12/15/2021 have been considered.
Claims 1, 3-4, 7-10, 13-16, and 19-26 with Examiner’s amendments are allowed as indicated below. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a phone call with Michael Weir on 6 January 2022.
The application has been amended as follows: 
1. (Currently Amended) A computer-implemented medical device management method for distributing data sets to a plurality of medical devices in child locations of a parent health organization, the child locations being hospitals or wards, said method comprising:
providing a first data set that has been created for the parent health organization by both a data management system and a drug library;
receiving a first user input via a user interface to distribute the first data set to the parent health organization;
distributing the first data set to the medical devices specified by the first data set located in the child locations within the parent health organization per distribution policy of the parent health organization for the first data set;
facilitating operation of medical devices according to the first data set;
providing a second location specific data set that is different from the first data set and that is to be distributed to medical devices in select child locations;
receiving a second user input to distribute the second data set to the select child locations, wherein the second user input is received after the first user input;
commencing distribution of the second data set to the select child locations prior to completion of distributions of the first data set to all child locations, and
upon commencing distribution of the second data set, stopping distribution of the first data set for all target medical devices that have not yet received the first data set and that have been specified as target devices for the second data set in the select child locations, such that the target medical devices in the select child locations receive the second data set but other medical devices in the select child locations still have the first data set as distributed previously, with distribution of the first data set continuing to the medical devices specified as target devices by the first data set and not by the second data set which have not yet received the first data set.
	2-26. (Same as 12/15/2021 claimset)


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding eligibility under 35 USC 101, the claims seek to solve a practical problem that is a method for resolving conflicts regarding distributed data sets as a consequence of the timing of the distribution of the data sets in a networked system. The claims are directed to an improved process that solves a practical problem arising in the updating or reprogramming of networked medical devices such that the claims as a whole are integrated into a practical application. 
Regarding 35 USC 103, the prior art references of record fail to explicitly disclose each and every limitation of the present invention in combination for use in providing centralized time- and location-based data set distribution to networked medical devices. The closest identified prior art, Jones, discloses a system for configuring medical devices with location-specific operational parameters that includes a server for transferring various compatible settings to medical devices. However, it does not explicitly teach or suggest the particular combination of distribution methods recited in the instant claims, including commencing distribution of a second data set prior to completion of distributions of a first data set to all child locations; and upon commencing distribution of the second data set, stopping distribution of the first data set for all target medical devices that have not yet received the first data set and that have been specified as target devices for the second data set such that the target medical devices receive the second data set but other medical devices in the select child locations still have the first data set as distributed previously, with distribution of the first data set continuing to the medical devices specified as target device by the first data set and not by the second data set which have not yet received the first data set. 
Additional prior art references with subject matter similar to the present claims also do not render the claims obvious. Butterfield, Ledford, Arrizza, and Wilkes each disclose systems for medical device data set (e.g. configuration settings, operating parameters, profiles, etc.) management and distribution, with at least Butterfield, Arrizza, and Wilkes showing location-based settings for medical devices, e.g. providing differing operating limits for devices in an ICU location than a pediatric ward. However, none of these references teach or suggest the particular combination of distribution methods recited in the instant claims such that they have similar deficiencies to the Jones reference as explained above. 
Other references (e.g. Donner, Moldenhauer, Garman, Felts) disclose various systems and methods directed to more generalized software deployments/distributions, some of which include disclosure of stopping the distribution of certain software versions for others and some devices being targeted for superseding software updates or similar. However, it would not have been obvious to one of ordinary skill in the art to modify the medical device-specific operating parameter distribution methods of the references cited in the preceding paragraphs with these more generalized software distribution methods to arrive at the specific combination recited in the amended independent claims. That is, it would not have been obvious to commence distribution of a second data set prior to completion of distributions of a first data set to all child locations; stopping distribution of the first data set for all target medical devices that have not yet received the first data set and that have been specified as target devices for the second data set upon commencing distribution of the second data set such that the target medical devices receive the second data set but other medical devices in the select child locations still have the first data set as distributed previously, with distribution of the first data set continuing to the medical devices specified as target device by the first data set and not by the second data set which have not yet received the first data set. 
Upon completion of an updated prior art search, Examiner further submits that Gray et al. (US 20160034655 A1), Belford et al. (US 20100274098 A1), Baudet et al. (US 20170242969 A1), Baldus et al. (US 20070271115 A1), Rule et al. (US 20090157430 A1), Kamen et al. (US 20140180711 A1), and Kuchibhotla et al. (US 20160092196 A1) are relevant to the field of Applicant’s invention, but do not explicitly disclose every feature of Applicant’s claims as amended above. 
Accordingly, the prior art, either alone or in combination, does not disclose or render obvious all the features of the independent claims and they are found to be allowable, as are the claims depending therefrom. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN A HRANEK whose telephone number is (571)272-1679. The examiner can normally be reached M-F 8:00-4:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on 571-272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/CHRISTOPHER L GILLIGAN/Primary Examiner, Art Unit 3626